Exhibit 10.1

SEVENTH AMENDMENT TO LEASE

THIS SEVENTH AMENDMENT TO LEASE (the “Amendment”) is made and entered into as of
the fifth day of August, 2016 (the “Seventh Amendment Effective Date”), by and
between MINNEAPOLIS 225 HOLDINGS, LLC, a Delaware limited liability company
(“Landlord”), and CAPELLA EDUCATION COMPANY, a Minnesota corporation (“Tenant”).

Recitals and Preliminary Statement of Facts:

A. Landlord (as successor in interest to 601 Second Avenue Limited Partnership)
and Tenant are parties to that certain Office Lease dated February 23, 2004 (the
“Original Lease”), which Original Lease was amended by instruments dated May 16,
2006 (the “First Amendment”), March 17, 2008 (the “Second Amendment”), June 10,
2009 (the “Third Amendment”), June 25, 2010 (the “Fourth Amendment”), August 29,
2011 (the “Fifth Amendment”), and March 24, 2014 (the “Sixth Amendment”, and all
of the foregoing instruments hereinafter collectively, the “Lease”). Pursuant to
the Lease, Tenant currently leases from Landlord approximately 371,225 square
feet of Rentable Area of office space (the “Current Premises”) within the
project commonly known as 225 South Sixth, located at 225 South Sixth Street and
650 Third Avenue South, Minneapolis, Minnesota.

B. Tenant desires to surrender to Landlord the portion of the Current Premises
located on the 10th and 15th floors of the Project (as defined in the Lease)
(such surrendered portion of the Current Premises, is depicted on Exhibit A
attached to this Amendment and defined as the “2017 Reduction Space”). The
Current Premises less the 2017 Reduction Space is 307,094 square feet of
Rentable Area and is referred to herein as the “2017 Remaining Premises”, and
which consists of the 4th through 9th floors, inclusive, of the Tower, and the
5th through 9th floors, inclusive, of the Building; the 2017 Remaining Premises,
as may be expanded or contracted following the Reduction Effective Date, is
sometimes referred to herein as the “Premises”. Landlord is willing to accept
such surrender on the following terms and conditions.

C. The Lease by its terms will expire on October 31, 2018, and the parties
desire to extend the Term of the Lease with respect to the 2017 Remaining
Premises and to otherwise amend the Lease on the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

Covenants:

1. Reduction. Tenant shall vacate the 2017 Reduction Space in accordance with
the terms of the Lease on or before October 31, 2017 (the “Reduction Effective
Date”), and Tenant shall fully comply with all obligations under the Lease
respecting the 2017 Reduction Space up to the Reduction Effective Date, and
completely vacate and surrender the 2017 Reduction Space to Landlord in
accordance with the terms of the Lease, subject to the remaining provisions of
this

 

1



--------------------------------------------------------------------------------

Section 1. Without limitation, Tenant shall leave the 2017 Reduction Space in a
broom-clean condition and free of all movable furniture, fixtures, equipment,
and other personal property, including all data and telecommunications cabling
that was installed by or on behalf of Tenant. However, notwithstanding anything
to the contrary set forth in the Lease or the foregoing sentence, Tenant’s
obligation with respect to surrender of the 15th floor portion of the 2017
Reduction Space shall be in accordance with Exhibit B attached hereto, and any
designated items must be removed by Tenant in the manner prescribed under the
Lease with respect to Tenant’s surrender obligations. Effective as of the
Reduction Effective Date the 2017 Reduction Space shall be deemed surrendered by
Tenant to Landlord, the Lease shall be deemed terminated with respect to the
2017 Reduction Space, and the “Premises”, as defined in the Lease, shall be
deemed to mean the 2017 Remaining Premises. If Tenant shall holdover in the 2017
Reduction Space beyond the day immediately preceding the Reduction Effective
Date, including, without limitation, Tenant’s failure to surrender the same in
the condition required under the Lease, as expressly modified by this Amendment,
Tenant shall be liable for Base Rent, Tenant’s Additional Rent and other charges
respecting the 2017 Reduction Space in accordance with the hold over provisions
of the Lease.

2. Extension of Lease Term. With respect to the 2017 Remaining Premises, only,
the Term of the Lease is hereby extended for a period of ten (10) years
beginning on November 1, 2018, and ending on October 31, 2028 (the “Third
Extension Term”). Any reference to “Term” in the Lease, and any reference to
“Term” in this Amendment or in any Exhibit hereto, shall mean the term of the
Lease as extended by the Third Extension Term, and as the Lease may be further
extended or renewed pursuant to Section 7 below.

3. “As Is” Condition. Tenant acknowledges that it is in possession of the 2017
Remaining Premises and agrees to accept the same in its “as is” condition.
Tenant further acknowledges that Landlord shall not be obligated to make any
improvements to any of the 2017 Remaining Premises and that Tenant shall not be
entitled to any construction, build-out or other allowance with respect thereto,
except as otherwise expressly provided in this Amendment. Notwithstanding the
foregoing, Landlord, at Landlord’s sole cost and expense, on a schedule and
during hours mutually agreed to between Landlord and Tenant, but in any event
outside of general business hours, shall provide and install a new Project
standard LED tenant lighting package substantially in accordance with the
specifications attached to this Amendment as Exhibit C (the “Upgraded Lighting”)
within twelve (12) months following the Seventh Amendment Effective Date (the
“Target Upgrade Date”). Landlord and Tenant agree to cooperate with each other
in order to enable the installation of the Upgraded Lighting to be performed in
a timely manner and with as little inconvenience to the operation of Tenant’s
business as is reasonably possible. Notwithstanding anything herein to the
contrary, any delay in the completion of the Upgraded Lighting or inconvenience
suffered by Tenant during the installation of the Upgraded Lighting shall not
subject Landlord to any liability for any loss or damage resulting therefrom or
entitle Tenant to any credit, abatement or adjustment of Base Rent, Tenant’s
Additional Rent, or other sums payable under the Lease; provided, however, that
if Landlord does not substantially complete the Upgraded Lighting by the Target
Upgrade Date, so long as such failure is not a result of force majeure or Tenant
delay, and provided that Tenant has reasonably cooperated with Landlord in
connection with providing access to the Premises outside of general business
hours for the purpose of performing the Upgraded Lighting and in

 

2



--------------------------------------------------------------------------------

determining the layout and other specifications of the Upgraded Lighting not
otherwise set forth on Exhibit C (the “Lighting Specifications”), Tenant,
subject to the alterations provisions of the Lease and Landlord’s express
written approval of the Lighting Specifications, shall have the right to
complete such installation, or to install, the Upgraded Lighting per the
specifications of Exhibit C and the Lighting Specifications, in which case
Landlord shall reimburse Tenant for its actual out-of-pocket expenditures within
thirty (30) days of presentation of invoice detailing the costs incurred by
Tenant.

4. Allowance. To help defray the costs of improvements Tenant desires to make to
the 2017 Remaining Premises (the “2017 Remaining Premises Improvements”),
Landlord agrees to make available to Tenant an allowance in an amount equal to
$11,258,000.00 (i.e., $36.66 per square foot of Rentable Area of the 2017
Remaining Premises) (the “Improvement Allowance”). The Improvement Allowance
shall be payable on account of costs incurred in designing and constructing the
2017 Remaining Premises Improvements. Landlord shall pay the Improvement
Allowance to Tenant with Landlord’s execution and delivery to Tenant of this
Amendment. However, in lieu thereof Tenant may elect to receive the Improvement
Allowance on a monthly basis all in accordance with customary construction
disbursement procedures and documentation as required by title insurance
companies and institutional construction lenders, in a manner in keeping with
the allowance disbursements made pursuant to Part VII of the Work Letter
attached as Exhibit D to the Original Lease. In either event, Landlord shall be
permitted to offset against the Improvement Allowance any amounts past due to
Landlord by Tenant under the Lease. If the actual costs of the 2017 Remaining
Premises Improvements exceed the amount of the Improvement Allowance, Tenant
shall pay the excess costs without reimbursement from Landlord as and when such
excess costs become due and payable. Landlord’s obligation to make the
Improvement Allowance available to Tenant shall expire with respect to any
portion of the Improvement Allowance that is not used by Tenant on or before
December 31, 2018; provided, however, that if the cost of the 2017 Remaining
Premises Improvements is less than the Improvement Allowance, or if Tenant
elects not to perform any 2017 Remaining Premises Improvements, then so long as
Tenant is not then in default of its obligations under the Lease, Tenant, by
written notice to Landlord made no later than such date, may request that any
portion of the Improvement Allowance that is unutilized be applied as a credit
against the next installments of Rent due under the Lease, or be paid over to
Tenant. Landlord shall be permitted to offset against the Improvement Allowance
any amounts past due to Landlord by Tenant under the Lease. Any 2017 Remaining
Premises Improvements that Tenant elects to make shall be completed in
accordance with Sections 9 and 10 of the Second Amendment and the remainder of
the Lease, except that Ted Campbell is hereby designated as Landlord’s
Designated Representative and Tenant’s Facilities Manager is hereby designated
as Tenant’s Designated Representative. Without limiting Tenant’s right to seek
approval of other contractors, Landlord acknowledges and agrees that as of the
Seventh Amendment Effective Date Greiner, RJM, and Gardner Builders are all
approved as general contractors, and Leo A. Daly is approved for the design work
relating to the 2017 Remaining Premises Improvements. If Tenant does not elect
to defer its receipt of the Improvement Allowance (i.e., if a lump sum payment
of the Improvement Allowance is delivered to Tenant with Landlord’s execution
and delivery of this Amendment), Tenant may utilize the Improvement Allowance
for any purpose whatsoever, and need not provide Landlord with any accounting of
its use of the Improvement Allowance.

 

3



--------------------------------------------------------------------------------

5. Base Rent. During the Third Extension Term, Tenant shall pay as monthly “Base
Rent” for the 2017 Remaining Premises one-twelfth of the product of:

(a) Fourteen and 20/100 Dollars ($14.20) times the number of square feet of the
Rentable Area of the 2017 Remaining Premises for the period beginning on
November 1, 2018, and ending on October 31, 2021;

(b) Fourteen and 63/100 Dollars ($14.63) times the number of square feet of the
Rentable Area of the 2017 Remaining Premises for the period beginning on
November 1, 2021, and ending on October 31, 2023;

(c) Fifteen and 06/100 Dollars ($15.06) times the number of square feet of the
Rentable Area of the 2017 Remaining Premises for the period beginning on
November 1, 2023, and ending on October 31, 2024;

(d) Fifteen and 52/100 Dollars ($15.52) times the number of square feet of the
Rentable Area of the 2017 Remaining Premises for the period beginning on
November 1, 2024, and ending on October 31, 2025;

(e) Fifteen and 98/100 Dollars ($15.98) times the number of square feet of the
Rentable Area of the 2017 Remaining Premises for the period beginning on
November 1, 2025, and ending on October 31, 2026;

(f) Sixteen and 46/100 Dollars ($16.46) times the number of square feet of the
Rentable Area of the 2017 Remaining Premises for the period beginning on
November 1, 2026, and ending on October 31, 2027; and

(g) Sixteen and 96/100 Dollars ($16.96) times the number of square feet of the
Rentable Area of the 2017 Remaining Premises for the period beginning on
November 1, 2027, and ending on October 31, 2028.

6. Tenant’s Additional Rent. Tenant shall remain obligated to pay Tenant’s
Additional Rent for the 2017 Remaining Premises (and only the 2017 Remaining
Premises, together with any additional space demised to Tenant under the Lease
during the Third Extension Term, but expressly excluding the 2017 Reduction
Space [subject to the last sentence of Section 1 above]) throughout the Third
Extension Term in accordance with the provisions of Section 7 of the Original
Lease; provided, however, that as of the Seventh Amendment Effective Date
subsection 7.2 thereof shall be revised to add the following to the list of out
of pocket expenses excluded from Operating Costs (unless offset by a
corresponding credit):

 

  “(xxiv) costs of tenant appreciation parties, common area music, and other
entertainment amenities provided in the Project.”

 

4



--------------------------------------------------------------------------------

7. Extension Options.

7.1 Subject to the provisions of this Section 7, Tenant is hereby granted the
option to further extend the Term of the Lease (the “Extension Options”) as to
all (but not part) of the Premises for two (2) periods of five (5) years each
(respectively, the “Fourth Extension Term” and the “Fifth Extension Term,”
individually an “Extension Term” and collectively, the “Extension Terms”).

7.2 Each Extension Term shall commence at the expiration of the then present
Term of the Lease.

7.3 Not earlier than eighteen (18) months and not later than fifteen (15) months
prior to the expiration of the Third Extension Term, Landlord shall notify
Tenant in writing as to Landlord’s reasonable estimate of the Market Base Rental
Rate for the Premises during the last two and one half years of the Fourth
Extension Term (the “Fourth Extension Term Rate Notice”). Not earlier than
eighteen (18) months and not later than fifteen (15) months prior to the
expiration of the Fourth Extension Term, Landlord shall notify Tenant in writing
as to Landlord’s reasonable estimate of the Market Base Rental Rate for the
Premises during the Fifth Extension Term (the “Fifth Extension Term Rate
Notice”).

7.4 If Tenant desires to exercise an Extension Option, Tenant must give Landlord
written notice of such exercise (“Tenant’s Exercise Notice”):

(a) in the case of the Extension Option for the Fourth Extension Term, no later
than the later of (i) fifteen (15) months prior to the expiration of the Third
Extension Term, and (ii) thirty (30) days after Tenant’s receipt of the Fourth
Extension Term Rate Notice described in subsection 7.3 above; and

(b) in the case of the Extension Option for the Fifth Extension Term, no later
than the later of (i) fifteen (15) months prior to the expiration of the Fourth
Extension Term, and (ii) thirty (30) days after Tenant’s receipt of the Fifth
Extension Term Rate Notice described in subsection 7.3 above.

Tenant’s Exercise Notice for either the Fourth Extension Term or the Fifth
Extension Term shall be subject to rescission as provided in subsection 7.10
below. Time is of the essence and timely notice is an express condition to the
valid exercise of each Extension Option.

7.5 The extension of the Lease pursuant to the exercise of the Extension Option
for the Fourth Extension Term shall be upon the same terms and conditions of the
Lease (including, without limitation, Tenant’s obligation to pay Tenant’s
Additional Rent), except:

(a) the monthly Base Rent for the Premises shall be equal to one-twelfth of the
product of:

 

5



--------------------------------------------------------------------------------

(i) 104% of the Blended Annual Base Rate (as defined below) times the number of
square feet of the Rentable Area of the Premises for the period beginning on
November 1, 2028, and ending on October 31, 2029 (the “First Year Base Rent”);

(ii) 104% of the First Year Base Rent (as defined above) times the number of
square feet of the Rentable Area of the Premises for the period beginning on
November 1, 2029, and ending on October 31, 2030 (the “Second Year Base Rent”);

(iii) 104% of the Second Year Base Rent (as defined above) times the number of
square feet of the Rentable Area of the Premises for the period beginning on
November 1, 2030, and ending on April 30, 2031; and

(iv) an amount equal to ninety five percent (95%) of the annual Market Base
Rental Rate (as defined below) times the number of square feet of the Rentable
Area of the Premises for the period beginning on May 1, 2031, and ending on
October 31, 2033; and

(b) Landlord shall make available to Tenant an improvement allowance of up to
Seven Dollars ($7.00) per square foot of the Rentable Area of the Premises (the
“Fourth Extension Term Improvement Allowance”) to pay for those costs which
Tenant incurs in making improvements to the Premises on or before October 31,
2030 (the “Fourth Extension Term Improvements”). Landlord shall disburse the
Fourth Extension Term Improvement Allowance on a monthly basis in accordance
with customary construction disbursement procedures and upon receipt of a sworn
construction statement and draw requests, with supporting invoices for actual
costs incurred and lien waivers from all contractors and subcontractors
delivered one month in arrears; it being agreed, however, that Landlord shall
not be required to disburse any portion of the Fourth Extension Term Improvement
Allowance if Tenant is then in default of its obligations under the Lease. If
the actual cost of the Fourth Extension Term Improvements exceeds the amount of
the Fourth Extension Term Improvement Allowance, Tenant shall pay the excess
costs without reimbursement from Landlord as and when such excess costs become
due and payable. If Tenant has not submitted requisitions covering all of the
Fourth Extension Term Improvement Allowance on or before October 31, 2030, then
any unused portion of the Fourth Extension Term Improvement Allowance shall be
retained by Landlord, except that Landlord shall, at Tenant’s request, credit up
to but not more than $5.00 per square foot of the Fourth Extension Term
Improvement Allowance against the Rent next coming due under the Lease. Landlord
shall be permitted to offset against the Fourth Extension Term Improvement
Allowance any amounts past due to Landlord by Tenant under the Lease.

(c) The Fourth Extension Term Improvement Allowance shall be treated by Landlord
and Tenant as a tenant improvement allowance and all of the leasehold
improvements that are constructed and paid for with the Fourth Extension Term
Improvement Allowance shall be owned by Landlord; and

(d) If Landlord fails to pay any portion of the Fourth Extension Term
Improvement Allowance which is properly due and payable, the unpaid amount shall
bear interest until paid at the Interest Rate, and if Landlord fails to pay such
properly due and payable

 

6



--------------------------------------------------------------------------------

amount within ten (10) business days after receiving written notice from Tenant
that such amount was not paid when due, then Tenant shall be entitled to offset
said amounts (including interest) against Rent due and payable under the Lease.

For purposes of determining the Base Rent during the first two and one half
years of the Fourth Extension Term, the “Blended Annual Base Rate” means the
weighted average of the Base Rent paid for all of the Premises on a per square
foot basis as of October 31, 2028.

7.6 The renewal of the Lease pursuant to the exercise of the Extension Option
for the Fifth Extension Term shall be upon the same terms and conditions of the
Lease (including, without limitation, Tenant’s obligation to pay Tenant’s
Additional Rent), except:

(a) the Base Rent for the Premises during the Fifth Extension Term shall be
equal to ninety five percent (95%) of the Market Base Rental Rate for the Fifth
Extension Term as of the commencement of the Fifth Extension Term;

(b) Tenant shall have no option to renew the Lease beyond the Fifth Extension
Term provided for herein; and

(c) the leasehold improvements will be provided in their then-existing condition
(on an “as is” basis) at the time the Fifth Extension Term commences and Tenant
shall not be entitled to any leasehold, build-out or other improvement
allowance.

7.7 Tenant shall have no right to exercise either Extension Option if Capella
Education Company has assigned the Lease other than to an Affiliate or in
connection with a Permitted Transfer (as defined in subsection 10.7 of the
Original Lease [as may have been previously amended]) or subleased more than
twenty percent (20%) of the Rentable Area of the Premises other than to an
Affiliate or in connection with a Permitted Transfer.

7.8 If Tenant fails to duly and timely exercise the Extension Option for the
Fourth Extension Term, Tenant’s Extension Option for the Fifth Extension Term
shall thereupon automatically terminate and expire.

7.9 Tenant shall not have the right to exercise an Extension Option if an Event
of Default exists under the Lease on the date Tenant’s notice is sent under
subsection 7.4 above, and if, at any time thereafter until the commencement of
the applicable Extension Term, an Event of Default exists under the Lease,
Landlord shall, in addition to any other rights which Landlord may have under
the Lease, have the right to terminate the Lease effective as of the scheduled
expiration date of the then current Term of the Lease and prior to the
commencement of the applicable Extension Term.

7.10 For the purpose of this Section 7 and Section 10 below, the term “Market
Base Rental Rate” shall mean the amount of cash which a landlord would receive
annually by then renting the space in question assuming the landlord to be a
prudent person willing to lease but being under no compulsion to do so, assuming
the tenant to be a prudent person willing to lease but being under no compulsion
to do so, and assuming a lease containing the same terms

 

7



--------------------------------------------------------------------------------

and provisions as those herein contained. Market Base Rental Rate shall take
into consideration all relevant factors including, without limitation, the
condition of the space; provided that with respect to this Section 7, only,
market rate improvement allowance shall be deemed to be the Fourth Extension
Term Allowance. During the sixty (60) day period (the “Negotiation Period”)
commencing on (A) the later of (i) the date that is fifteen (15) months prior to
the expiration of the Third Extension Term, or (ii) the date of Landlord’s
delivery to Tenant of the Fourth Extension Term Rate Notice with respect to the
Fourth Extension Term, or (B) the later of (i) the date that is fifteen
(15) months prior to the expiration of the Fourth Extension Term, or (ii) the
date of Landlord’s delivery to Tenant of the Fifth Extension Term Rate Notice
with respect to the Fifth Extension Term, Landlord and Tenant shall each be
available to meet with the other on a regular basis to determine whether they
can agree on the Market Base Rental Rate for the Premises for the applicable
Extension Term. If they fail to reach agreement, Tenant may, by written notice
to Landlord given at any time prior to the date that is twenty (20) days after
the last day of the Negotiation Period (a) elect to rescind the Tenant’s
Exercise Notice theretofore given by Tenant with respect to the applicable
Extension Term, in which case the rights of Landlord and Tenant under the Lease
shall continue just as though Tenant’s Exercise Notice had never been given and
the Term of the Lease shall expire at the end of the then current Term of the
Lease; or (b) elect to have the Market Base Rental Rate for the applicable
Extension Term determined by arbitration in accordance with subsection 7.11
below; if within said twenty (20) day period Tenant does not in writing elect
option (b), Tenant will be conclusively deemed to have elected option (a).

7.11 If Tenant and Landlord cannot agree to the Market Base Rental Rate for the
last two and one half years of the Fourth Extension Term or the Market Base
Rental Rate for the Fifth Extension Term, or pursuant to the provisions of
subsection 10.7 below (it being agreed that both Landlord and Tenant will be
reasonable in their attempt to determine the Market Base Rental Rate), and if
such rate is to be determined by arbitration in accordance with this subsection
7.11, the following procedures shall apply:

The determination of the Market Base Rental Rate will be determined by an
arbitration board consisting of three reputable real estate professionals with
experience with first-class office buildings in the Minneapolis-St. Paul
metropolitan area, each of whom shall be a Member of the Appraisal Institute
with the designation of “MAI.” Within twenty (20) days after initiation of
arbitration, each party shall appoint one arbitrator who shall have no material
financial or business interest in common with the party making the selection and
shall not have been employed by such party for a period of three years prior to
the date of selection. If a party fails to give notice of appointment of its
arbitrator within the twenty (20) day period provided above, then upon two
(2) business days’ notice the other party may appoint the second arbitrator. The
arbitrators selected by the parties shall attempt to agree upon a third
arbitrator. If the first two arbitrators are unable to agree on a third
arbitrator within thirty (30) days after the appointment of the second
arbitrator, then such third arbitrator shall be appointed by the presiding judge
of the Hennepin County District Court, or by any person to whom such presiding
judge formally delegates the matter or, if such methods of appointment fail, by
the American Arbitration Association. The parties will submit to the arbitrators
the definition of the Market Base Rental Rate, each party will be entitled to
present to the arbitrators evidence concerning the Market Base Rental Rate at a
hearing scheduled not earlier than thirty (30) and not later than sixty (60)

 

8



--------------------------------------------------------------------------------

days after the final arbitrator has been selected, and each arbitrator shall
submit his or her determination in a sealed envelope by the twentieth (20th) day
following the date of such hearing, and any determination not submitted by such
time shall be disregarded. The parties shall meet on said twentieth (20th) day
(or if it is not a business day, on the first business day thereafter) at 11:00
a.m. at the office of Landlord, or such other place as the parties may agree and
simultaneously deliver the determinations. If the determinations of at least two
of the arbitrators shall be identical in amount such amount shall be deemed the
Market Base Rental Rate. If the determination of the three arbitrators shall be
different in amount, the Market Base Rental Rate shall be determined as follows:

(a) If neither the highest or lowest determination differs from the middle
determination by more than ten percent (10%) of such middle determination, then
the Market Base Rental Rate shall be deemed to be the average of the three
determinations; and

(b) If clause (a) does not apply, then the Market Base Rental Rate shall be
deemed to be the average of the middle determination and the determination
closest in amount to such middle determination.

The decision of the arbitrators, determined as above set forth, will be final
and non-appealable. Except where specifically provided otherwise in the Lease,
each party shall bear its own expenses in connection with the arbitration and
the costs of its arbitrator, and the cost of the third arbitrator shall be
shared equally by Landlord and Tenant. The costs of all counsel, experts and
other representatives that are retained by a party will be paid by such party.

8. Early Termination Option. Tenant shall have the one time right (the “Early
Termination Option”) to terminate the Term of the Lease effective on October 31,
2025 (the “Early Termination Date”). Tenant must exercise the Early Termination
Option, if at all, by delivering a written notice of exercise of the Early
Termination Option (a “Termination Notice”) to Landlord not later than
October 31, 2024, and with such Termination Notice Tenant must pay to Landlord
in immediately available good funds an “Early Termination Fee” in an amount
equal to the sum of (i) the unamortized portion of all brokerage fees and legal
costs payable by Landlord through the Early Termination Date in connection with
this Amendment, together with five percent (5%) interest, amortized over the
Third Extension Term, plus (ii) six (6) months of Base Rent and Tenant’s
Additional Rent for the Premises (based upon the amounts which Tenant would have
been obligated to pay Landlord for the six (6) month period following the Early
Termination Date), which sum the parties stipulate to be $7,241,000.00 (provided
that if Tenant exercises its Contraction Option, as set forth in Section 9
below, such amount shall be reduced to $6,548,000.00), based upon Tenant’s
current Additional Rent plus a 3% annual inflation escalator, and Tenant shall
continue to pay all rentals and other charges under the Lease and comply with
each and every term and provision hereof accruing through the Early Termination
Date (and all such obligations accruing through the Early Termination Date shall
survive such termination, including but not limited to, any rentals or other
charges not yet determined or billed prior to the Early Termination Date).
Notwithstanding the foregoing, the parties acknowledge and agree that the Early
Termination Fee shall be increased in accordance with the criteria set forth in
subparts (i) and (ii) above with regard to any additional space leased by Tenant
after the date of this Amendment that is subject to early termination hereunder,
except

 

9



--------------------------------------------------------------------------------

as to subpart (i) the amortization period shall be over the term of any such
additional space. As of the Early Termination Date Tenant shall completely
vacate and surrender the Premises to Landlord in accordance with the terms of
the Lease, subject to the remaining provisions of this Section 8. Without
limitation, Tenant shall leave the Premises in a broom-clean condition and free
of all movable furniture, fixtures, equipment, and other personal property,
including all data and telecommunications cabling, and must (i) repair any
damage to the Premises caused by Tenant’s removal of its personal property
therefrom, (ii) repair any damage to Building systems or structures caused in
connection with Tenant’s use or occupancy of the Premises, (iii) remove all
hazardous materials and substances, if any, brought onto the Premises by Tenant,
its employees, agents, contractors, or invitees, and (iv) remove all data and
telecommunications cabling that was installed by or on behalf of Tenant back to
the point of entry into the Premises. Subject to Tenant’s compliance with the
foregoing, if Tenant timely and properly exercises its Early Termination Option,
then effective as of the Early Termination Date the Lease shall be deemed to
have expired by its terms. If Tenant shall holdover in the Premises beyond the
Early Termination Date, Tenant shall be liable for Base Rent, Tenant’s
Additional Rent and other charges in accordance with the hold over provisions of
the Lease for such period of holdover. If Tenant, subsequent to providing
Landlord with a Termination Notice, defaults in any of the provisions of the
Lease beyond any applicable notice and cure period (including, without
limitation, a failure to pay the Early Termination Fee), Landlord, at its
option, may (i) declare Tenant’s exercise of the Early Termination Option to be
null and void, and any Termination Fee paid to Landlord shall be returned to
Tenant, after first applying such Termination Fee against any past due Rent
under the Lease, or (ii) continue to honor Tenant’s exercise of its Early
Termination Option, in which case Tenant shall remain liable for the payment of
the Termination Fee and for all Base Rent, Tenant’s Additional Rent and other
sums due under the Lease up to and including the Early Termination Date even
though billings for such may occur subsequent to the Earl Termination Date. As
of the date Tenant provides Landlord with a Termination Notice, any unexercised
rights or options of Tenant to renew the Term of the Lease or to expand the
Premises (whether expansion options, rights of first or second refusal, rights
of first or second offer, or other similar rights), and any outstanding tenant
improvement allowance or other contribution not claimed and properly utilized by
Tenant in accordance with the Lease as of such date, shall immediately be deemed
terminated and no longer available or of any further force or effect. It shall
be a condition to Tenant’s right to exercise the Early Termination Option that,
as of the date of Tenant’s exercise notice, Tenant is not in default under the
Lease beyond any applicable notice and cure period, and neither the Lease nor
Tenant’s right of possession shall have been terminated and the Lease shall then
be in full force and effect.

9. Contraction Option. During the Third Extension Term Tenant shall have the one
time right (the “Contraction Option”) to contract the Premises by the
approximately 29,394 square feet of Rentable Area portion thereof located on the
4th floor of the Tower (identified in the Fourth Amendment as the Fourth Floor
Expansion Space and herein as the “Contraction Space” and depicted on Exhibit D
attached hereto) effective on November 1, 2023 (the “Contraction Date”). Tenant
must exercise the Contraction Option, if at all, by delivering a written notice
of exercise of the Contraction Option to Landlord not later than October 31,
2022, and including with such notice payment to Landlord in immediately
available good funds of the “Contraction Fee” in an amount equal to the sum of
(i) the unamortized portion of 9.57% of all brokerage fees and legal costs
payable by Landlord through the Contraction Date in connection

 

10



--------------------------------------------------------------------------------

with this Amendment, together with five percent (5%) interest, amortized over
the Third Extension Term, plus (ii) six (6) months of Base Rent and Tenant’s
Additional Rent for the Contraction Space (based upon the amounts which Tenant
would have been obligated to pay Landlord for the six (6) month period following
the Contraction Date), which sum the parties stipulate to be $761,000.00, based
upon Tenant’s current Additional Rent plus a 3% annual inflation escalator, and
Tenant shall continue to pay all rentals and other charges under the Lease with
respect to the Contraction Space and comply with each and every term and
provision thereof accruing through the Contraction Date (and all such
obligations accruing through the Contraction Date shall survive such
termination, including but not limited to, any rentals or other charges not yet
determined or billed prior to the Contraction Date). As of the date immediately
preceding the Contraction Date Tenant shall completely vacate and surrender the
Contraction Space to Landlord in accordance with the terms of the Lease, subject
to the remaining provisions of this Section 9. Without limitation, Tenant shall
leave the Contraction Space in a broom-clean condition and free of all movable
furniture, fixtures, equipment, and other personal property, including all data
and telecommunications cabling. However, notwithstanding anything to the
contrary set forth in the Lease, Tenant shall have no obligation to remove from
the Contraction Space any alterations previously approved by Landlord, but in
all events Tenant must (i) repair any damage to the Contraction Space caused by
Tenant’s removal of its personal property therefrom, (ii) repair any damage to
Building systems or structures caused in connection with Tenant’s use or
occupancy of the Contraction Space, subject to normal wear and tear,
(iii) remove all hazardous materials and substances, if any, brought onto the
Contraction Space by Tenant, its employees, agents, contractors, or invitees,
and (iv) remove all data and telecommunications cabling that was installed by or
on behalf of Tenant back to the point of entry into the Contraction Space.
Subject to Tenant’s compliance with the foregoing, if Tenant timely and properly
exercises its Contraction Option, then effective as of the Contraction Date the
Contraction Space shall be deemed surrendered by Tenant to Landlord, and the
Lease shall be deemed terminated with respect to the Contraction Space. If
Tenant shall holdover in the Contraction Space beyond the day immediately
preceding the Contraction Date, Tenant shall be liable for Base Rent, Tenant’s
Additional Rent and other charges respecting the Contraction Space in accordance
with the hold over provisions of the Lease for such period of holdover. It shall
be a condition to Tenant’s right to exercise the Contraction Option that, as of
the date of Tenant’s exercise notice and at any time thereafter up to the
Contraction Date, Tenant is not in default under the Lease beyond any applicable
notice and cure period, and neither the Lease nor Tenant’s right of possession
shall have been terminated and the Lease shall then be in full force and effect.

10. Right of Offer.

10.1 As of the Seventh Amendment Effective Date, Tenant shall have the
continuous right (“Right of Offer”) during the Term to elect to lease any
Available Space (defined in subsection 10.2 below) on and subject to the terms
and conditions set forth in this Section 10.

10.2 “Available Space” means (i) any space within the Building (i.e., expressly
excluding the Tower) which is equal to or in excess of 10,000 square feet of
Rentable Area; and (ii) any space within the Building or Tower that is located
on a floor which is then contiguous to

 

11



--------------------------------------------------------------------------------

a floor of the Premises (which, for purposes of this Section 10, shall mean the
2017 Remaining Premises and any additional space added thereto pursuant to the
provisions of the Lease as amended by this Amendment, and shall expressly
exclude the 2017 Reduction Space notwithstanding that the Reduction Effective
Date shall occur subsequent to the Seventh Amendment Effective Date), in either
case upon the expiration of the rights of existing tenants to such space.
Tenant’s Right of Offer is subject to (a) any existing rights in favor of other
tenants, (b) any rights hereafter granted by Landlord prior to the Seventh
Amendment Effective Date with respect to space on any floor that is not
contiguous to the Premises at the time such rights are granted by Landlord,
(c) any rights granted by Landlord with respect to space on any floor that is
contiguous to the Premises which Landlord has offered to Tenant pursuant to this
Section 10 but as to which Tenant has not exercised its Right of Offer
hereunder, and (d) any rights granted to International Business Machines, Inc.
(or its affiliate) prior to the date falling two hundred seventy (270) days
after the Seventh Amendment Effective Date with regard to space on the 4th floor
of the Building. The date following the expiration of all of such rights to
lease any such space shall be deemed to be the date on which such space becomes
available for lease pursuant to this Section 10.

10.3 Landlord shall use reasonable efforts to give notice to Tenant as and when
Landlord anticipates that any Available Space will become available. Landlord
shall state in each notice (an “Available Space Notice”) hereunder (i) the space
available, (ii) the date Landlord anticipates that such space will be available
for delivery, and (iii) Landlord’s reasonable estimate of the Market Base Rental
Rate (defined in subsection 7.10 above) with respect to such space as of the
commencement of the term for the leasing of such space. Landlord shall not give
Tenant an Available Space Notice more than eighteen (18) months prior to the
date on which Landlord anticipates that any space shall become available with
respect to such space unless prior thereto Landlord has in good faith entered
into substantive discussions with respect to leasing all or a significant
portion of such space with a specific third party. If an Available Space Notice
from Landlord identifies Available Space on more than one (1) floor or two
(2) or more non-contiguous spaces on the same floor, Tenant may exercise its
Right of Offer as to all of such spaces or on a floor-by-floor basis (when the
Available Space is on more than one floor) and on a space-by-space basis (when
the Available Space includes non-contiguous spaces on the same floor, or when
the Available Space includes both space in the Building and space in the Tower).

10.4 Tenant may elect to lease all (but, except as provided in subsection 10.3
above, not less than all) of any individual Available Space by giving Landlord
written notice of such election on or before the date that is thirty (30) days
after Tenant’s receipt of the Available Space Notice given by Landlord with
respect to such Available Space, which notice from Tenant shall specify the
Available Space which Tenant desires to lease (if Tenant is entitled to lease
less than all of such Available Space under subsection 10.3 above) and whether
Tenant accepts Landlord’s reasonable estimate of the Market Base Rental Rate for
such Available Space. If Tenant fails to respond within the time required,
Tenant’s rights under this Section 10 with respect to such space shall
automatically terminate, and Tenant shall have no further right under this
Section 10 to lease such space unless (i) Landlord leases such space and such
lease expires or is terminated, or (ii) Landlord fails to lease such space
within two hundred seventy (270) days after the latest date that Tenant could
have elected to lease such Available Space pursuant to this Right of Offer.

 

12



--------------------------------------------------------------------------------

10.5 Tenant may not elect to lease any Available Space under this Section 10
during the last eighteen (18) months of the Third Extension Term, unless Tenant
has then exercised the Extension Option for the Fourth Extension Term, or during
the last eighteen (18) months of the Fourth Extension Term, unless Tenant has
then exercised the Extension Option for the Fifth Extension Term, all as
provided under Section 7 above. For purposes of this Section 10, Available Space
shall be deemed to have been “added to the Premises” on the Available Space Rent
Commencement Date (defined in subsection 10.6 below).

10.6 Any space for which Tenant elects to exercise its Right of Offer under this
Section 10 shall become part of the Premises, and except to the extent expressly
provided to the contrary in this Section 10 (including without limitation, this
subsection 10.6), shall be subject to the terms of the Lease applicable thereto,
without modification, and the Term of the Lease shall commence for such
Available Space on the earlier of (i) sixty (60) days after the date such space
is delivered to Tenant in accordance with the requirements of the Lease, and
(ii) the date on which Tenant takes occupancy of any portion of the Available
Space for the conduct of its business (the “Available Space Rent Commencement
Date”); provided that from and after the date on which possession of the
Available Space is delivered to Tenant, the Available Space shall be part of the
Premises for all purposes of the Lease other than Tenant’s obligation to pay
Base Rent and Tenant’s Additional Rent and Tenant shall be bound by and shall
comply with all of the provisions of the Lease (including those terms and
conditions pertaining to acts or omissions of Tenant or Tenant’s
representatives, employees, agents, and contractors).

10.7 From and after an Available Space Rent Commencement Date Tenant shall be
obligated to pay Base Rent for the applicable Available Space (the “Available
Space Rent”) at the Market Base Rental Rate set forth in Landlord’s Available
Space Notice; provided, however, that if pursuant to the provisions of
subsection 10.4 above Tenant does not accept Landlord’s reasonable estimate as
specified in Landlord’s Available Space Notice and if Landlord and Tenant cannot
agree upon the determination of the Market Base Rental Rate within thirty
(30) days after Landlord’s Available Space Notice is given, so long as Tenant
nonetheless timely exercises its Right of Offer for the Available Space, the
determination of the Market Base Rental Rate will be submitted to arbitration in
accordance with subsection 7.11 above. If the arbitration has not been completed
on the applicable Available Space Rent Commencement Date, Tenant will pay, in
monthly installments (and in addition to and not in lieu of the Rent due with
respect to the balance of the Premises), one-twelfth of Landlord’s reasonable
determination of the Available Space Rent, plus Additional Rent for such
Available Space. Upon determination of the Market Base Rental Rate by
arbitration, Landlord shall pay to Tenant or Tenant shall pay to Landlord, as
appropriate, the amount equal to the overpayment or underpayment of the
Available Space Rent from the applicable Available Space Rent Commencement Date
until the determination of the Market Base Rental Rate by arbitration, together
with interest accrued thereon during such period at a rate of interest equal to
the Interest Rate. Commencing as of the later of the determination of such
Market Base Rental Rate or the applicable Available Space Rent Commencement
Date, and on the first day of each and every month thereafter, Tenant shall pay
to Landlord in addition to the Rent then in effect with respect to the Premises
(exclusive of such Available Space), an amount equal to one-twelfth (1/12th) of
the per annum Available Space Rent, plus Additional Rent with respect to such
Available Space.

 

13



--------------------------------------------------------------------------------

10.8 The term of the Lease for all Available Space shall expire upon the
expiration of the Term for the 2017 Remaining Premises.

10.9 Tenant shall accept any Available Space or permitted portion thereof in its
“as is” condition as of the applicable Available Space Rent Commencement Date;
except that the Available Space shall be delivered in accordance with the Space
Delivery Standards (defined in Section 2 of the Original Lease), and Landlord
shall deliver such space broom clean, with all personal property removed.

10.10 Landlord shall promptly after any Available Space Rent Commencement Date
prepare a declaration confirming the Available Space Rent Commencement Date and
the Rentable Area of the Available Space. If the declaration is complete and
correct, Tenant shall execute and return such declaration within thirty
(30) days after submission, failing which Tenant shall be conclusively deemed to
have agreed that the information in the declaration is accurate and Tenant shall
have thereby waived any right to object to the accuracy of such information
unless within such thirty (30) day period Tenant notifies Landlord of its
reasons for objecting to the declaration.

10.11 This Section 10 shall in no event constitute a covenant or guarantee by
Landlord that any Available Space will be available for lease by Tenant at any
time.

10.12 Tenant shall have no right to exercise the Right of Offer if an Event of
Default exists under the Lease at the time Landlord gives an Available Space
Notice under subsection 10.3 above and, if at any time thereafter until the date
Landlord is to deliver the Available Space in question to Tenant, an Event of
Default exists under the Lease, Landlord shall, in addition to any other rights
which Landlord may have under the Lease, have the right to terminate Tenant’s
right to lease such Available Space by giving Tenant written notice of such
termination.

10.13 If at the time Landlord would be required to provide Tenant with an
Available Space Notice pursuant to subsection 10.3 above, Capella Education
Company has assigned the Lease other than to an Affiliate or in connection with
a Permitted Transfer, or Capella Education Company has subleased more than
twenty percent (20%) of the Rentable Area of the Premises other than to an
Affiliate or in connection with a Permitted Transfer, then Landlord shall not be
obligated to provide Tenant with notice of such Available Space and Tenant’s
Right of Offer to lease such Available Space (if not already exercised and added
to the Premises by Tenant) shall, upon the occurrence of any such event,
automatically terminate and have no further force or effect.

10.14 Landlord shall not be liable for failure to give possession of any
Available Space by reason of any holding over or retention of possession by any
previous tenants or occupants of same, nor shall such failure impair the
validity of the Lease. However, Landlord does agree to use reasonable diligence
to deliver possession of the Available Space on the date specified in Landlord’s
Available Space Notice.

 

14



--------------------------------------------------------------------------------

11. Continuing Parking Rights. The parties hereto acknowledge and agree that as
of the date of this Amendment Tenant has contracted for four (4) reserved and
sixteen (16) non-reserved parking stalls in the Project (the “Current Stalls”)
pursuant to the provisions of Exhibit H of the Original Lease as amended by
Section 18 of the Second Amendment, and pursuant to the Parking Contracts
entered into in connection therewith. Notwithstanding the reduction of the
Premises as provided in the Lease, Tenant, as its sole parking rights under the
Lease, shall be entitled to retain its rights with respect to the Current Stalls
during the Term. Notwithstanding anything to the contrary set forth in said
existing provisions or the Parking Contracts, the Current Stalls shall be leased
at Landlord’s standard rate in effect from time to time per stall per month,
plus applicable tax thereon.

12. Naming Rights. For so long as Tenant, its Affiliates and/or Successors are
Directly Occupying (as defined in Section 36.1 of the Original Lease [as may
have been previously amended]) at least 275,000 square feet of Rentable Area in
the Project, Tenant shall have the exclusive right to retain the name of the
Tower as (i) “Capella Tower,” or (ii) any other name which identifies Tenant (or
an Affiliate of Tenant occupying significant space in the Project) that is
selected by Tenant and approved by Landlord, which approval shall not be
unreasonably withheld or delayed (the “Naming Right”). For so long as Tenant’s
Naming Right is in effect, Tenant shall have the exclusive right, at Tenant’s
expense, to maintain the existing monument sign with the name Capella Tower
(together with any subsequent name thereon pursuant to the Naming Right) at the
Sixth Street and Second Avenue entry way to the Project, subject to compliance
with all applicable Legal Requirements. The Naming Right shall be personal to
Capella Education Company and may not be assigned other than to an Affiliate or
Successor. If, at any time, Tenant, its Affiliates and/or Successors are not
Directly Occupying at least 275,000 square feet of Rentable Area in the Project
or the Lease is terminated, then (i) Tenant’s Naming Right shall forever
terminate and Landlord may change the name of the Tower, (ii) Landlord may
remove, at Tenant’s expense, any Naming Right signage, and (iii) Landlord may
grant rights to name the Tower to any third party. Nothing in this Section shall
preclude Landlord from granting, and Landlord shall have the right, at any time
and from time to time to grant naming rights with respect to the Building to any
third party. Notwithstanding the foregoing, Tenant shall have the right after
the expiration or termination of the Lease to require Landlord to remove the
Capella name from the Tower (and to cease use of any name associated with
Tenant, or any of its Affiliates, in connection with the Tower or the Project)
at any time upon not less than ninety (90) days’ prior written notice provided
that Tenant reimburses Landlord for all third-party costs incurred by Landlord
in removing and replacing such signage as necessary. Further, and
notwithstanding anything to the contrary in the Lease, for so long as Tenant,
its Affiliates and/or Successors are Directly Occupying at least 100,000 square
feet of Rentable Area in the Project, Landlord shall not grant the exclusive
right to name the Tower or the Building to a Direct Competitor of Tenant or
change the name of the Tower or the Building to reflect the name of a Direct
Competitor of Tenant. Tenant’s rights under this Section 12 may not be assigned
apart from the Lease. From and after the Seventh Amendment Effective Date, this
Section 12 replaces and supersedes Section 36.2 of the Original Lease, as
previously amended by Section 22 of the Second Amendment and by Section 4 of the
Sixth Amendment.

13. Additional Project Amenities. Within twelve (12) months following the
Seventh Amendment Effective Date, Landlord shall install new security turnstiles
substantially in

 

15



--------------------------------------------------------------------------------

accordance with the specifications attached to this Amendment as Exhibit E in
the elevator lobby directly serving Floors 4 through 9 of the Tower.

14. Acknowledgement. Tenant hereby acknowledges that, except as expressly set
forth in this Amendment, Tenant now has no extension, renewal, expansion,
contraction or early termination rights (except for rights to terminate based on
damage, condemnation or Landlord’s default and except as set forth in
Section 10.10 of the Original Lease) or rights of first offer or refusal with
respect to the 2017 Remaining Premises or any other space in the Project (each,
a “Modification Right”). Any provision in the Lease or in any Exhibits thereto
that establishes or that might be interpreted to establish any other
Modification Right is hereby deleted. Further, Tenant hereby acknowledges that
except as expressly provided in Section 3 of this Amendment regarding the
Upgraded Lighting and in Section 4 of this Amendment with respect to the
Improvement Allowance, Tenant now has no allowance, contribution, or improvement
rights under the Lease, and any provision in the Lease that might be interpreted
to establish any of such rights is hereby deleted.

15. Brokers.

15.1 Landlord and Tenant each warrant and defend to the other that it has not
dealt with any broker in connection with this Amendment other than TEGRA Group
(“Tenant’s Broker”), on behalf of Tenant, and CBRE (“Landlord’s Broker”), on
behalf of Landlord, and Landlord and Tenant each agrees to indemnify and save
the other for its breach of this warranty and representation, which will survive
the termination of the Term.

15.2 Landlord agrees to pay or cause to be paid to Tenant’s Broker a commission
in an amount equal to $10.00 per square foot of Rentable Area of the 2017
Remaining Premises, with such commission being due and payable on the Seventh
Amendment Effective Date. If the Term is extended for the Fourth Extension Term
pursuant to Section 7 of this Amendment, Landlord agrees to pay to Tenant, or to
a broker specified by Tenant to Landlord in writing as having represented Tenant
in connection with such extension, a brokerage commission in the aggregate in an
amount equal to $3.00 per square foot of Rentable Area of the Premises subject
to such extension, such commission to be due and payable within thirty (30) days
following the commencement of the Fourth Extension Term. If the Premises are
increased by Offering Space pursuant to Section 10 of this Amendment, Landlord
agrees to pay to Tenant, or to a broker specified by Tenant to Landlord in
writing as having represented Tenant in connection with such expansion, a
brokerage commission in the aggregate in an amount equal to the product of
$0.065 per square foot of Rentable Area of the applicable Offering Space
multiplied by the number of months remaining in the then-Term as of the
commencement of the Term with respect to such Offering Space, such commission to
be due and payable within thirty (30) days following the commencement of the
Term with respect to such Offering Space. In connection with any such future
extension and/or expansion commission due and owing pursuant to this subsection
15.2, Tenant shall indemnify and hold harmless Landlord from the claim or claims
of any broker or brokers claiming to have represented Tenant in connection with
such extension and/or expansion other than as expressly identified by Tenant to
Landlord as aforesaid. In all events Landlord shall be responsible for all
commissions due and payable to any broker or

 

16



--------------------------------------------------------------------------------

brokers representing Landlord in connection with this Amendment and any such
future extension and/or expansion.

16. Counterparts. This Amendment may be executed in counterparts and it shall be
sufficient that the signature of each party appear in one or more of such
counterparts. Signatures on this Amendment which are transmitted by facsimile or
e-mail shall be valid for all purposes. Any party, however, shall deliver an
original signature for this Amendment to the other party upon request.

17. Reference. Except as otherwise provided above, the Lease is ratified and
confirmed and remains in full force and effect. All references in the Lease and
this Amendment to the “Lease” or this “Lease” shall mean the Lease as amended by
this Amendment.

18. Recitals. Recitals A through C above are incorporated herein by reference.

19. Successors and Assigns. This Amendment shall be binding upon and be
enforceable by Landlord and Tenant and their successors and permitted assigns.

20. SNDA. Landlord represents and warrants to Tenant that (a) Landlord owns fee
simple title to the Project, subject to a Second Amended and Restated Mortgage
with Absolute Assignment of Leases and Rents, Security Agreement and Fixture
Filing dated as of November 25, 2013; (b) the Mortgage is currently held by
Wells Fargo Bank, National Association, as Administrative Agent (the “Mortgage
Holder”); and (c) except for the Mortgage, the Landlord’s interest in the
Project is not subject to any mortgages or monetary liens. Landlord agrees to
obtain and deliver to Tenant a Subordination, Non-Disturbance and Attornment
Agreement (the “Mortgage Holder SNDA”), in the form attached hereto as Exhibit
F, or with such changes thereto as are approved by Tenant, executed and
acknowledged by the Mortgage Holder. If the Mortgage Holder SNDA is executed on
behalf of the Mortgage Holder, then the Mortgage Holder SNDA shall be
accompanied by recordable evidence of the authority of such servicer or third
party to so act for and bind the Mortgage Holder, which recordable evidence of
authority shall be in form and substance acceptable to Tenant.

21. Amendment to Short Form Lease. Each of Landlord and Tenant agrees to execute
and deliver to the other upon request an amendment to short form lease
reflecting the terms of this Amendment in the form of Exhibit G attached hereto.

[the balance of this page intentionally left blank]

[signatures are set forth on the following two pages]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord has executed this Amendment to be effective as of
the date first above written.

 

LANDLORD: MINNEAPOLIS 225 HOLDINGS, LLC, a Delaware limited liability company
By:  

 

Name:  

 

Title:  

 

This is a signature page to the Seventh Amendment to Lease between Minneapolis
225 Holdings, LLC, a Delaware limited liability company, as Landlord, and
Capella Education Company, a Minnesota corporation, as Tenant, with respect to
certain Premises located in the office project now known as 225 South Sixth in
Minneapolis, Minnesota.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Amendment to be effective as of the
date first above written.

 

TENANT: CAPELLA EDUCATION COMPANY, a Minnesota corporation By:  

 

Name:  

 

Title:  

 

This is a signature page to the Seventh Amendment to Lease between Minneapolis
225 Holdings, LLC, a Delaware limited liability company, as Landlord, and
Capella Education Company, a Minnesota corporation, as Tenant, with respect to
certain Premises located in the office project now known as 225 South Sixth in
Minneapolis, Minnesota.



--------------------------------------------------------------------------------

EXHIBIT A

DEPICTION OF THE 2017 REDUCTION SPACE

 

LOGO [g233433exhibita.jpg]

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

EXHIBIT B

SURRENDER OBLIGATIONS WITH RESPECT TO

15TH FLOOR PORTION OF 2017 REDUCTION SPACE

DATA CENTER PUMP/INTAKE ROOM (outside main data center)

Capella will not remove anything from this space. All pumps, HVAC systems, and
other related-systems will remain in place and in operation.

DATA CENTER LAB AREA:

Capella will remove the following items:

 

  •   Ceiling sound masking devices

 

  •   Free standing furniture (tables/chairs)

 

  •   Large White Board (1)

 

  •   Network Racks (2)

 

  •   Security Cameras (1)

 

  •   Shelving Units (21)

 

  •   Storage Cabinets (2)

 

  •   Telephones (2)

 

  •   Wireless Hardware (1)

 

  •   Cubicle Furniture

 

  •   Network/phone cabling installed by Capella University

 

  •   Power Cables that supply power to network racks

 

  •   Fire extinguishers rated specifically for Data Center applications

The following items will remain:

 

  •   Electrical Panels (including GDLP-15)

 

  •   Entry doors

 

  •   Fire suppression systems (sensors, sprinklers, etc.)

 

  •   Floor panels and structure (including hand rails)

 

  •   Generator panels and related hardware

 

  •   IFD System

 

  •   Interior Safety Walls (and doors)

 

  •   Key card access devices and controls

 

  •   Lighting and Ceiling Panels

 

  •   Mechanical pumps and control panels

 

  •   NSS-320 Fire Suppression System (panel and all associated
hardware/devices)

 

  •   Water Detection Systems (panel and equipment)

 

  •   Ceiling Heat pumps (2)

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

MAIN DATA CENTER:

Capella will remove the following items:

 

  •   Ceiling sound masking devices

 

  •   Free standing furniture (tables/chairs)

 

  •   Laptop Cart

 

  •   Security Cameras (4)

 

  •   Server racks (43)

 

  •   Shelving Units (5)

 

  •   Sound masking hardware and cabinets (2)

 

  •   Storage Cabinets (2)

 

  •   Telephones (1)

 

  •   Toolbox and tools

 

  •   Wireless Hardware (2) CenturyLink GeoMax Cabinet (1)

 

  •   Network/phone cabling installed by Capella University

 

  •   Power Cables that supply power to network racks

 

  •   Server Racks (NetApp) (11)

 

  •   Zone Cooling Panels and doors (including ceiling frame)

The following items will remain:

 

  •   Electrical Panels (including DHP-15-A)

 

  •   Entry doors

 

  •   Fire suppression systems (sensors, sprinklers, etc.)

 

  •   Floor panels and structure (including hand rails)

 

  •   IFD System

 

  •   Interior Safety Walls (and doors)

 

  •   Key card access devices and controls

 

  •   Liebert Honeywell IACD

 

  •   Lighting and Ceiling Panels

 

  •   NSS-320 Fire Suppression Systems (FM200)

 

  •   Water Detection Systems

 

  •   Liebert HVAC Units (all plumbing and electrical):

 

  •   MCU-1

 

  •   MCU-2

 

  •   MCU-3

 

  •   MCU-4

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

  •   Power Distribution Units:

 

  •   PDU-15-0

 

  •   PDU-15-1

 

  •   PDU-15-3

 

  •   PDU-15-4

 

  •   PDU-15-5

 

  •   PDU-15-6

 

  •   PDU-15-7

 

  •   PDU-15-8

 

  •   Battery Cabinets w/batteries:

 

  •   UPS-1-BATTERY CABINET

 

  •   UPS-1-DISTRIBUTION

 

  •   UPS-2 –BATTERY CABINET 1

 

  •   UPS-2-BATTERY CABINET 2

 

  •   UPS-2-DISTRIBUTION

 

  •   UPS Main Units:

 

  •   UPS-1

 

  •   UPS-2

 

Exhibit B – Page 3



--------------------------------------------------------------------------------

EXHIBIT C

UPGRADED LIGHTING SPECIFICATIONS

 

LOGO [g233433g13d10.jpg]

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

LOGO [g233433exc2.jpg]

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

LOGO [g233433exc3.jpg]

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

LOGO [g233433exc4.jpg]

 

Exhibit C – Page 4



--------------------------------------------------------------------------------

LOGO [g233433exc5.jpg]

 

Exhibit C – Page 5



--------------------------------------------------------------------------------

LOGO [g233433exc6.jpg]

 

Exhibit C – Page 6



--------------------------------------------------------------------------------

LOGO [g233433exc7.jpg]

 

Exhibit C – Page 7



--------------------------------------------------------------------------------

LOGO [g233433exc8.jpg]

 

Exhibit C – Page 8



--------------------------------------------------------------------------------

LOGO [g233433exc9.jpg]

 

Exhibit C – Page 9



--------------------------------------------------------------------------------

LOGO [g233433g05w81.jpg]

 

Exhibit C – Page 10



--------------------------------------------------------------------------------

EXHIBIT D

CONTRACTION SPACE

 

LOGO [g233433g37t44.jpg]

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

EXHIBIT E

SECURITY TURNSTILES SPECIFICATIONS

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF MORTGAGE HOLDER SNDA

 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION (“Administrative Agent”),

as Administrative Agent

for

certain Lenders who are parties or become parties

to the Loan Agreement described below

(collectively, “Lenders”)

- and -

CAPELLA EDUCATION COMPANY

(“Tenant”)

- and -

MINNEAPOLIS 225 HOLDINGS, LLC

(“Landlord”)

Dated:                                 , 2016

Location: 225 South Sixth Street, Minneapolis, Minnesota

THIS INSTRUMENT WAS DRAFTED BY:

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 S. Seventh Street

Minneapolis, MN 55402

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into effective as of                     , 2016, by and among WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (“Administrative
Agent”) for certain Lenders (as defined below), whose address is 1750 H Street,
N.W., Suite 400, Washington, D.C. 20006, Attention Loan Administration Manager,
CAPELLA EDUCATION COMPANY, a Minnesota corporation (“Tenant”), and MINNEAPOLIS
225 HOLDINGS, LLC, a Delaware limited liability company, having an address at
225 South Sixth Street, Suite 2590, Minneapolis, Minnesota 55402 (“Landlord”).

RECITALS:

A. 601 Second Avenue Limited Partnership (“Original Landlord”), as Landlord, and
Capella Education Company, as Tenant, entered into an Office Lease dated
February 23, 2004 (the “Original Lease”), which was amended by a First Amendment
to Lease dated May 16, 2006, a Second Amendment to Lease dated March 17, 2008, a
Third Amendment to Lease dated June 10, 2009, a Fourth Amendment to Lease dated
June 25, 2010, a Fifth Amendment to Lease dated August 29, 2011, a Sixth
Amendment to Lease dated March, 24 2014, and a Seventh Amendment to Lease dated
                    , 2016 (as so amended, the “Lease”) relating to certain
premises (as may be modified from time to time, the “Premises”) situated in the
office project which is now commonly known as Capella Tower, 225 South Sixth in
Minneapolis, Minnesota, and which is located on the real property that is
legally described on Exhibit A attached hereto (the “Property”). The Lease is
evidenced by a Memorandum of Lease dated March 10, 2004 and recorded on
March 26, 2004 as Document No. 3938420 in the Office of the Registrar of Titles
of Hennepin County, Minnesota, which was amended by that certain First Amendment
to Memorandum of Lease dated March 17, 2008 and recorded on April 7, 2008 as
Document No. 4485084 in the Office of the Registrar of Titles of Hennepin
County, Minnesota, by a Second Amendment to Memorandum of Lease dated June 25,
2010, by a Third Amendment to Memorandum of Lease dated as of August 29, 2011
and recorded on August 29, 2011 as Document No. T4881750 in the Office of the
Registrar of Titles of Hennepin County, Minnesota, and by a Fourth Amendment to
Memorandum of Lease dated as of                     , 2016 and to be recorded on
or about the date hereof in the Office of the Registrar of Titles of Hennepin
County, Minnesota.

B. Landlord purchased the Property from Original Landlord on August 17, 2006.

C. Pursuant to that certain Third Amended and Restated Credit Agreement dated as
of November 25, 2013 (as the same may be amended, supplemented, replaced,
restated or otherwise modified from time to time, the “Loan Agreement”) among
Landlord, Administrative Agent, and the financial institutions who may become
party to the Loan Agreement from time to time pursuant to the terms thereof
(collectively, the “Lenders”), Landlord has obtained a loan from Lenders (as the
same may be renewed, extended or replaced from time to time, the “Loan”) to be
evidenced by certain Promissory Notes and to be secured by an Amended and
Restated Mortgage, Security Agreement, Assignment of Leases and Rents, Security
Agreement and Fixture Filing covering the Property (as amended, supplemented,
replaced, restated or otherwise modified from time to time, the “Mortgage”).

 

Exhibit F – Page 2



--------------------------------------------------------------------------------

D. In connection with the Loan, Landlord, Tenant and Administrative Agent, in
its capacity as Administrative Agent under the Loan Agreement, are executing
this Agreement to confirm their understanding with respect to the Lease and the
Mortgage.

AGREEMENT:

For good and valuable consideration, Tenant, Administrative Agent and Landlord
agree as follows:

1. Subordination. The Lease and all of the terms, covenants and provisions
thereof and all rights, remedies and options of Tenant thereunder are and shall
at all times continue to be subject and subordinate in all respects to the
terms, covenants and provisions of the Mortgage and to the lien thereof,
including without limitation, all renewals, increases, modifications, spreaders,
consolidations, replacements and extensions thereof and to all sums secured
thereby and advances made thereunder with the same force and effect as if the
Mortgage had been executed, delivered and recorded prior to the execution and
delivery of the Lease.

2. Non-Disturbance. If any action or proceeding is commenced by Administrative
Agent for the foreclosure of the Mortgage or the sale of the Property, Tenant
shall not be named as a party therein unless such joinder shall be required by
law, provided, however, such joinder shall not result in the termination of the
Lease or disturb the Tenant’s possession or use of the Premises demised
thereunder, and the sale of the Property in any such action or proceeding and
the exercise by Administrative Agent of any of its other rights under the
Mortgage shall be made subject to all rights of Tenant under the Lease, provided
that at the time of the commencement of any such action or proceeding or at the
time of any such sale or exercise of any such other rights (a) the Lease shall
be in full force and effect, and (b) Tenant shall not be in default (after any
applicable notice and cure period) of any of the terms, covenants or conditions
of the Lease or of this Agreement on Tenant’s part to be observed or performed.

3. Attornment. If Administrative Agent or any other subsequent purchaser of the
Property shall become the owner of the Property by reason of the foreclosure of
the Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
by reason of any other enforcement of the Mortgage (Administrative Agent or such
other purchaser being hereinafter referred as “Purchaser”), and the conditions
set forth in Section 2 above have been met at the time Purchaser becomes owner
of the Property, the Lease shall not be terminated or affected thereby but shall
continue in full force and effect as a direct lease between Purchaser and Tenant
upon all of the terms, covenants and conditions set forth in the Lease and in
that event, Tenant agrees to attorn to Purchaser and Purchaser by virtue of such
acquisition of the Property shall be deemed to have agreed to accept such
attornment, provided, however, that Purchaser shall not be (a) liable for the
failure of any prior landlord (any such prior landlord, including Landlord and
any successor landlord, being hereinafter referred to as a “Prior Landlord”) to
perform any of its obligations under the Lease which have accrued prior to the
date on which Purchaser shall become the owner of the Property, provided that
the foregoing shall not limit Purchaser’s obligations under the Lease to correct
any conditions of a continuing nature that (i) existed as of the date Purchaser
became the owner of the Property and (ii) violate Purchaser’s obligations as
landlord under the Lease; provided further, however, that Purchaser shall have
received written notice of such omissions, conditions or violations and shall
have had a reasonable opportunity to

 

Exhibit F – Page 3



--------------------------------------------------------------------------------

cure the same, all pursuant to the terms and conditions of the Lease,
(b) subject to any offsets, defenses, abatements or counterclaims which shall
have accrued in favor of Tenant against any Prior Landlord prior to the date
upon which Purchaser shall become the owner of the Property, except to the
extent that such offsets are otherwise expressly provided for under the Lease or
were used to fund any Improvement Allowance under the Lease including interest
thereon or to fund the repairs, maintenance or other actions which would
otherwise be an obligation of Purchaser upon its acquisition of the Property,
(c) liable for the return of rental security deposits, if any, paid by Tenant to
any Prior Landlord in accordance with the Lease unless such sums are actually
received by Purchaser, (d) bound by any payment of rents, additional rents or
other sums which Tenant may have paid more than one (1) month in advance to any
Prior Landlord unless (i) such sums are actually received by Purchaser or
(ii) such prepayment shall have been expressly approved of by Administrative
Agent or Purchaser, (e) bound by any agreement terminating or amending or
modifying the rent, term, commencement date or other material term of the Lease
(except for Amendments to the Lease which are executed to memorialize rights
granted in the Lease), or any voluntary surrender of the Premises demised under
the Lease, made without Administrative Agent’s or Purchaser’s prior written
consent prior to the time Purchaser succeeded to Landlord’s interest, (f) bound
by any assignment of the Lease or sublease of the Property, or any portion
thereof, made prior to the time Purchaser succeeded to Landlord’s interest other
than if pursuant to the provisions of the Lease, or (g) required to restore,
repair or rebuild the Premises in the event of condemnation. In the event that
any liability of Purchaser does arise pursuant to this Agreement, such liability
shall be limited and restricted to Purchaser’s interest in the Property and
shall in no event exceed such interest. Alternatively, upon the written request
of Administrative Agent or its successors or assigns, Tenant shall enter into a
new lease of the Premises with Administrative Agent or such successor or assign
for the then remaining term of the Lease, upon the same terms and conditions as
contained in the Lease (including, without limitation, any extension rights),
except as otherwise specifically provided in this Agreement.

4. Notice to Tenant. After notice is given to Tenant by Administrative Agent
that (a) the Landlord is in default under the Mortgage, (b) Administrative Agent
has exercised its right under the assignment of leases and rents executed and
delivered by Landlord to Administrative Agent in connection with the Mortgage
(the “Assignment of Leases”), and has revoked the license granted to Landlord to
collect rentals and monies due under the Lease, and (c) the rentals under the
Lease should be paid to Administrative Agent pursuant to the terms of the
Assignment of Leases, Tenant shall thereafter pay to Administrative Agent or as
directed by the Administrative Agent, all rentals and all other monies due or to
become due to Landlord under the Lease and Landlord hereby expressly authorizes
Tenant to make such payments to Administrative Agent and hereby releases and
discharges Tenant from any liability to Landlord on account of any such
payments.

5. Administrative Agent’s Consent. None of the following shall be binding upon
Administrative Agent or Lenders without such action being taken with
Administrative Agent’s prior consent: (a) any agreement amending, modifying or
terminating the Lease (except for amendments to the Lease which are executed to
memorialize rights granted in the Lease), (b) prepayment by Tenant of any of the
rents, additional rents or other sums due under the Lease for more than one
(1) month in advance of the due dates thereof, (c) except as expressly permitted
under the Lease, Tenant’s voluntarily surrender of the Premises demised under
the Lease,

 

Exhibit F – Page 4



--------------------------------------------------------------------------------

termination of the Lease, or shortening of the term thereof, or (d) assignment
of the Lease or sublease of the premises demised under the Lease or any part
thereof other than as permitted by and pursuant to the provisions of the Lease.

6. Notice to Administrative Agent and Right to Cure. Notwithstanding any
provisions of the Lease to the contrary, no notice of cancellation thereof or of
an abatement shall be effective unless Administrative Agent shall have received
notice of default giving rise to such cancellation or abatement and (i) in the
case of any such default that can be cured by the payment of money, until thirty
(30) days shall have elapsed following the giving of such notice, or (ii) in the
case of any other such default, until a reasonable period for remedying such
default shall have elapsed following the giving of such notice. Notwithstanding
the foregoing, neither Administrative Agent nor Lenders shall have any
obligation to cure any such default.

7. Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person or
by facsimile transmission with receipt acknowledged by the recipient thereof and
confirmed by telephone by sender, (ii) one (1) Business Day (hereinafter
defined) after having been deposited for overnight delivery with any reputable
overnight courier service, or (iii) three (3) Business Days after having been
deposited in any post office or mail depository regularly maintained by the U.S.
Postal Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

If to Landlord:    Minneapolis 225 Holdings, LLC       c/o Ryan Companies U.S.,
Inc.       225 South Sixth Street, Suite 1730       Minneapolis, MN 55402      
Attention: Property Manager    With a copy to:    Minneapolis 225 Holdings, LLC
      c/o ASB Capital Management, LLC       7501 Wisconsin Avenue      
Bethesda, MD 20814       Attention: Asset Manager - 225 South Sixth    If to
Tenant:    Capella Education Company       225 South Sixth Street      
Minneapolis, Minnesota 55402       Attention: General Counsel   
If to Administrative       Agent/Lenders:    Wells Fargo Bank, N.A.      
Administrative Agent       Real Estate Banking Group       1750 H Street, N.W.,
Suite 400       Washington, D.C. 20006       Attention: Loan Administration
Manager   

 

Exhibit F – Page 5



--------------------------------------------------------------------------------

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 7, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the state where the Property is located. Either party by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

8. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of Administrative Agent, Landlord, Purchaser and Tenant and their
respective successors and assigns.

9. Governing Law. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State where the Property is located and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State where the Property is located.

10. Miscellaneous. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto. If
any term, covenant or condition of this Agreement is held to be invalid, illegal
or unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

11. Definitions. The term “Administrative Agent” as used herein shall include
the successors and assigns of Administrative Agent and any person, party or
entity which shall become the owner of the Property by reason of a foreclosure
of the Mortgage or the acceptance of a deed or assignment in lieu of foreclosure
or otherwise. The term “Landlord” as used herein shall mean and include the
present landlord under the Lease and such landlord’s predecessors and successors
in interest under the Lease, but shall not mean or include Administrative Agent.
The term “Property” as used herein shall mean the Property, the improvements now
or hereafter located thereon and the estates therein encumbered by the Mortgage.

12. Further Acts. Tenant will, at the cost of Tenant, and without expense to
Administrative Agent, do, execute, acknowledge and deliver all and every such
reasonable further acts and assurances as Administrative Agent shall, from time
to time, require, for the better assuring and confirming unto Administrative
Agent the property and rights hereby intended now or hereafter so to be, or for
carrying out the intention or facilitating the performance of the terms of this
Agreement or for filing, registering or recording this Agreement, or for
complying with all applicable laws.

13. Limitations on Purchaser’s Liability. In no event shall the Purchaser, nor
any heir, legal representative, successor, or assignee of the Purchaser have any
personal liability for

 

Exhibit F – Page 6



--------------------------------------------------------------------------------

the obligations of Landlord under the Lease and should the Purchaser succeed to
the interests of the Landlord under the Lease, Tenant shall look only to the
estate and property of any such Purchaser in the Property for the satisfaction
of Tenant’s remedies for the collection of a judgment (or other judicial
process) requiring the payment of money in the event of any default by any
Purchaser as landlord under the Lease, and no other property or assets of any
Purchaser shall be subject to levy, execution or other enforcement procedure for
the satisfaction of Tenant’s remedies under or with respect to the Lease;
provided, however, that the Tenant may exercise any other right or remedy
provided thereby or by law in the event of any failure by Landlord to perform
any such material obligation.

[NO FURTHER TEXT ON THIS PAGE]

 

Exhibit F – Page 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Administrative Agent, Tenant and Landlord have duly executed
this Agreement to be effective as of the date first above written.

 

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

DISTRICT OF COLUMBIA                     ) ss:

I, a Notary Public in and for the aforesaid jurisdiction, do hereby certify that
                    who is personally well known to me as, or satisfactorily
proven to be, the person named as                 of Wells Fargo Bank, National
Association in the foregoing Subordination, Non-Disturbance and Attornment
Agreement bearing date as of the                day of             , 201    ,
personally appeared before me in the said jurisdiction, and by virtue of the
authority vested in him/her by said Agreement, acknowledged the same to be the
act and deed of Wells Fargo Bank, National Association, and delivered the same
as such.

GIVEN under my hand and official seal this        day of                    ,
201    .

 

   

 

    Notary Public

 

My Commission Expires:  

 

 

 

Exhibit F – Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Administrative Agent, Tenant and Landlord have duly executed
this Agreement to be effective as of the date first above written.

 

TENANT:

CAPELLA EDUCATION COMPANY,

a Minnesota corporation

By:  

 

Name:  

 

Title:  

 

 

STATE OF MINNESOTA                    )      ) ss.    COUNTY OF HENNEPIN
                   )   

The foregoing instrument was acknowledged before me this            day
of                , 2014, by                    , the                of Capella
Education Company, a Minnesota c oration, on behalf of said corporation.

 

 

Notary Public

Notarial Stamp or Seal

 

Exhibit F – Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Administrative Agent, Tenant and Landlord have duly executed
this Agreement to be effective as of the date first above written.

 

LANDLORD:

MINNEAPOLIS 225 HOLDINGS, LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

 

STATE OF                                                        )      ) ss.   
COUNTY OF                                                    )   

The foregoing instrument was acknowledged before me this             day of
            , 2014, by                     , the                 of Minneapolis
225 Holdings, LLC, a Delaware limited liability company, on behalf of said
limited liability company.

 

 

Notary Public

Notarial Stamp or Seal

 

Exhibit F – Page 10



--------------------------------------------------------------------------------

EXHIBIT A

TO

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

LEGAL DESCRIPTION OF THE PROPERTY

Lot 6, Block 219, Town of Minneapolis, according to the plat thereof on file or
of record in the office of the Register of Deeds in and for Hennepin County.

The Northeasterly 7 feet of Lots 1, 2, and 3; the Northeasterly 7 feet of the
Northwesterly half of Lot 4; the Southeasterly half of Lot 4; and Lots 5, 6, 7,
8, 9 and 10; all in Block 219, Brown and Jackins’ Addition to Minneapolis,
according to the plat thereof on file or of record in the office of the Register
of Deeds in and for Hennepin County.

 

Exhibit F – Page 11



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AMENDMENT TO SHORT FORM LEASE

FOURTH AMENDMENT TO MEMORANDUM OF LEASE

THIS FOURTH AMENDMENT TO MEMORANDUM OF LEASE (this “Amendment”) dated as of
                , 2016 (the “Effective Date”) is between Minneapolis 225
Holdings, LLC, a Delaware limited liability company (“Landlord”), and Capella
Education Company, a Minnesota corporation (“Tenant”).

RECITALS

A. Landlord (or in the case of the Original Lease and the First Amendment [both
defined below], Landlord’s predecessor in interest), as landlord, and Tenant, as
tenant, entered into that certain Office Lease dated February 23, 2004 (the
“Original Lease”), which Original Lease was amended by instruments dated May 16,
2006 (the “First Amendment”), March 17, 2008 (the “Second Amendment”), June 10,
2009 (the “Third Amendment”), June 25, 2010 (the “Fourth Amendment”), August 29,
2011 (the “Fifth Amendment”), and March 24, 2014 (the “Sixth Amendment”; the
Original Lease as amended by the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment, the Fifth Amendment, and the Sixth
Amendment, the “Existing Lease”), relating to certain real property (the
“Project”) located at 225 South Sixth Street, Minneapolis, Minnesota, and
legally described on Exhibit A attached hereto. The Project consists, in part,
of an eighteen (18) story building (the “Building”) and a fifty-three (53) story
office tower (the “Tower”).

B. The Original Lease is evidenced by that certain Memorandum of Lease dated
March 10, 2004 and filed on March 26, 2004 in the Office of the Registrar of
Titles of Hennepin County, Minnesota as Document No. 3938420 (the “Original
Memorandum”), which was amended by that certain First Amendment to Memorandum of
Lease dated March 17, 2008 and filed on April 7, 2008 in the Office of the
Registrar of Titles of Hennepin County, Minnesota as Document No. 4485084 (the
“First Amendment to Memorandum”), and was further amended by that certain Second
Amendment to Memorandum of Lease dated June 25, 2010 (the “Second Amendment to
Memorandum”), a copy of which Second Amendment to Memorandum was attached as
Exhibit B to the Third Amendment to Memorandum, and was further amended by that
certain Third Amendment to Memorandum of Lease dated August 29, 2011 (the “Third

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

Amendment to Memorandum”). The Original Memorandum as amended by the First
Amendment to Memorandum, the Second Amendment to Memorandum and the Third
Amendment to Memorandum is referred to herein as the “Memorandum”, and the
Memorandum as amended by this amendment is referred to herein as the “Amended
Memorandum”.

C. Contemporaneously herewith, Landlord and Tenant are entering into a Seventh
Amendment to Lease (the “Seventh Amendment”, together with the Existing Lease,
the “Lease”) and wish to modify the terms set forth in the Memorandum to reflect
the terms and conditions of the Lease.

NOW, THEREFORE, in consideration of the Seventh Amendment and other good and
valuable consideration, Landlord and Tenant agree as follows:

1. Term. The term of the Lease has been extended to October 31, 2028. The Lease
may be extended for two (2) further consecutive periods of five (5) years, each,
as set forth in the Seventh Amendment.

2. Premises. The parties hereto acknowledge and agree that (a) the Premises were
previously reduced by eliminating the space previously leased by Tenant on the
11th Floor of the Project, (b) effective after October 31, 2017, the Premises
will be further reduced to exclude the space leased by Tenant on the 10th and
15th floors of the Project (such space on the 10th and 15th floors is herein
called the “2017 Reduction Space”). The Premises, after such reductions
described in this Section 2, is herein called the “2017 Remaining Premises”.

3. Expansion Options. Pursuant and subject to the provisions of Section 10 of
the Seventh Amendment, Tenant has a continuous right of offer to lease any space
within the Building (i.e., expressly excluding the Tower) which is equal to or
in excess of 10,000 square feet of rentable area; and (ii) any space within the
Building or Tower that is located on a floor which is then contiguous to a floor
of the Premises (which, for purposes of the right of offer, shall mean the 2017
Remaining Premises and any additional space added thereto pursuant to the
provisions of the Lease as amended by this Amendment, and shall expressly
exclude the 2017 Reduction Space notwithstanding that the Reduction Effective
Date shall occur subsequent to the Seventh Amendment Effective Date), in either
case upon the expiration of the rights of existing tenants to such space.

4. Incorporation of Lease. The Lease and all terms, conditions, provisions and
covenants of the Lease, are incorporated in the Amended Memorandum by reference
as those fully set forth therein, and both the Lease and the Amended Memorandum
shall be deemed to constitute a single instrument or document. Nothing contained
herein shall be construed to amend, modify, change, alter, amplify, interpret or
supersede any of the terms and provisions of the Lease, which shall in all
things control.

5. Ratification. The Memorandum remains in full force and effect without any
further amendments, alterations or modifications thereto except as set forth
herein, and Landlord and Tenant expressly ratify and confirm the Lease.

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

6. Capitalized Terms. All capitalized terms used but not defined in this
Amendment have the meanings given to them in the Lease.

7. Counterparts. This Amendment may be executed in any number of counterparts.
All of the signatures to this Amendment taken together shall constitute one and
the same Amendment, and any of the parties hereto may execute this Amendment by
signing any such counterpart.

[Signatures on following pages]

 

Exhibit G – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord has executed this Amendment to be effective as of
the Effective Date.

 

LANDLORD:

MINNEAPOLIS 225 HOLDINGS, LLC,

a Delaware limited liability company

By:  

 

Name:  

 

Title:  

 

 

STATE OF                                                        )      ) ss   
COUNTY OF                                                    )   

The foregoing instrument was acknowledged before me this             day of
                , 2016, by                 , the                 of Minneapolis
225 Holdings, LLC, a Delaware limited liability company, on behalf of the
company.

 

 

Notary Public My Commission Expires:

This is a signature page to the Fourth Amendment to Memorandum of Lease between
Minneapolis 225 Holdings, LLC, a Delaware limited liability company, as
Landlord, and Capella Education Company, a Minnesota corporation, as Tenant,
with respect to certain Premises located in the office project now known as 225
South Sixth in Minneapolis, Minnesota.

 

Exhibit G – Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Amendment to be effective as of the
Effective Date.

 

TENANT:

CAPELLA EDUCATION COMPANY,

a Minnesota corporation

By:  

 

Name:  

 

Title:  

 

 

STATE OF                                                        )      ) ss   
COUNTY OF                                                    )   

The foregoing instrument was acknowledged before me this             day of
                , 2016, by                 , the                 of Capella
Education Company, a Minnesota corporation, on behalf of the corporation.

 

 

Notary Public My Commission Expires:

This is a signature page to the Fourth Amendment to Memorandum of Lease between
Minneapolis 225 Holdings, LLC, a Delaware limited liability company, as
Landlord, and Capella Education Company, a Minnesota corporation, as Tenant,
with respect to certain Premises located in the office project now known as 225
South Sixth in Minneapolis, Minnesota.

This instrument prepared by:

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402-3901

 

Exhibit G – Page 5



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

Lot 6, Block 219, Town of Minneapolis, according to the plat thereof on file or
of record in the office of the Register of Deeds in and for Hennepin County.

The Northeasterly 7 feet of Lots 1, 2, and 3; the Northeasterly 7 feet of the
Northwesterly half of Lot 4; the Southeasterly half of Lot 4; and Lots 5, 6, 7,
8, 9 and 10;

all in Block 219, Brown and Jackins’ Addition to Minneapolis, according to the
plat thereof on file or of record in the office of the Register of Deeds in and
for Hennepin County.

 

Exhibit G – Page 6